Exhibit 10.01

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), is dated as of July 16, 2007, is
entered into by and among DDJ Total Return Loan Fund, L.P., as the Lender (as
defined in the Loan Agreement referred to below), The Wornick Company, a
Delaware corporation (the “Company”), Right Away Management Corporation, a
Delaware corporation, The Wornick Company Right Away Division, a Delaware
corporation, and The Wornick Company Right Away Division, L.P., a Delaware
limited partnership (each, a “Subsidiary”, and, collectively, the
“Subsidiaries”).

RECITALS:

A.            The Company, the Lender (as assignee of Texas State Bank) and the
Subsidiaries are parties to that certain Loan Agreement, dated as of June 30,
2004 (as amended by the First Amendment thereto dated as of March 16, 2007 and
as further amended, modified, supplemented or amended and restated from time to
time, the “Loan Agreement”).

B.            As of the date hereof, the Events of Default referred to herein as
the “Specified Defaults” have occurred and are continuing.

C.            The Company and the Subsidiaries have advised the Lender that the
Company, the Subsidiaries and certain holders (the “Noteholders”) of the
Company’s 10.875% Senior Secured Notes due 2011 (the “Notes”) holding not less
than $100 million in aggregate principal amount of the Notes, representing not
less than 80% of the aggregate principal amount of the Notes outstanding, will,
simultaneously with the execution of this Agreement, enter into a separate
forbearance agreement pursuant to which the Noteholders shall agree to forbear
from exercising the rights and remedies available to the Noteholders under the
Indenture, the Intercreditor Agreement and the Collateral Agreements (as defined
in the Indenture), all on the terms and conditions set forth in such forbearance
agreement (as such agreement may be amended, modified, supplemented or amended
and restated from time to time, the “Noteholder Forbearance Agreement”).

D.            At the Company’s request, the Lender has agreed to forbear from
exercising those of its rights and remedies under the Loan Agreement, the other
Loan Documents and/or applicable law that have arisen, or may arise in the
future, due to (i) the occurrence and continuance of the Specified Defaults and
(ii) any Event of Default resulting solely from the Company’s failure to make
the scheduled interest payment due under the Notes on July 15, 2007, in each
case, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound, the parties hereto agree as
follows:

1


--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS


1.1                                  DEFINED TERMS.


(A)                                   CAPITALIZED TERMS THAT ARE DEFINED IN THIS
AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THIS AGREEMENT. ALL
OTHER CAPITALIZED TERMS SHALL HAVE THE MEANINGS ASCRIBED IN THE LOAN AGREEMENT.
UNLESS THE CONTEXT OF THIS AGREEMENT CLEARLY REQUIRES OTHERWISE, REFERENCES TO
THE PLURAL INCLUDE THE SINGULAR; REFERENCES TO THE SINGULAR INCLUDE THE PLURAL;
THE WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING” WILL BE DEEMED TO BE FOLLOWED
BY “WITHOUT LIMITATION”; AND THE TERM “OR” HAS, EXCEPT WHERE OTHERWISE
INDICATED, THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR”.


(B)                                   THIS AGREEMENT CONSTITUTES A “LOAN
DOCUMENT” AS DEFINED IN THE LOAN AGREEMENT.


(C)                                   REFERENCES IN THIS AGREEMENT TO THE LENDER
SHALL CONSTITUTE REFERENCES TO DDJ TOTAL RETURN LOAN FUND, L.P. SOLELY IN ITS
CAPACITY AS THE LENDER.

ARTICLE II
FORBEARANCE AND AMENDMENT TO LOAN AGREEMENT


2.1                                  FORBEARANCE; FORBEARANCE DEFAULT RIGHTS AND
REMEDIES.


(A)                                   EFFECTIVE AS OF THE FORBEARANCE EFFECTIVE
DATE (AS DEFINED BELOW), THE LENDER AGREES THAT UNTIL THE EXPIRATION OF THE
“FORBEARANCE PERIOD” (AS DEFINED BELOW), IT WILL FORBEAR FROM EXERCISING ITS
RIGHTS AND REMEDIES AGAINST THE COMPANY OR THE SUBSIDIARIES UNDER THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS AND/OR APPLICABLE LAW SOLELY WITH RESPECT TO
THE SPECIFIED DEFAULTS AND ANY EVENT OF DEFAULT RESULTING SOLELY FROM THE
COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON
JULY 15, 2007 (EXCLUDING, HOWEVER, IN EACH CASE, ITS RIGHT TO CHARGE INTEREST ON
ANY OBLIGATIONS DURING THE FORBEARANCE PERIOD AT THE DEFAULT INTEREST RATE
SPECIFIED IN THE REVOLVING NOTE AND THE TERM NOTE); PROVIDED, HOWEVER, (I) EACH
OF THE COMPANY AND THE SUBSIDIARIES SHALL COMPLY, EXCEPT TO THE EXTENT SUCH
COMPLIANCE IS EXPRESSLY EXCUSED BY THE TERMS OF THIS AGREEMENT, WITH ALL
EXPLICIT RESTRICTIONS OR PROHIBITIONS TRIGGERED BY THE EXISTENCE AND/OR
CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, (II) NOTHING HEREIN SHALL RESTRICT, IMPAIR OR
OTHERWISE AFFECT THE LENDER’S RIGHTS AND REMEDIES UNDER ANY AGREEMENTS
CONTAINING SUBORDINATION PROVISIONS IN FAVOR OF THE LENDER (INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS OR REMEDIES AVAILABLE TO THE LENDER AS A RESULT OF THE
OCCURRENCE OR CONTINUATION OF THE SPECIFIED DEFAULTS OR ANY EVENT OF DEFAULT
RESULTING FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE
UNDER THE NOTES ON JULY 15, 2007), AND (III) NOTHING HEREIN SHALL RESTRICT,
IMPAIR OR OTHERWISE AFFECT THE EXERCISE OF THE LENDER’S RIGHTS UNDER THIS
AGREEMENT.  AS USED HEREIN, THE TERM “SPECIFIED DEFAULTS” SHALL MEAN THE EVENTS
OF DEFAULT LISTED ON ANNEX I HERETO.  DURING THE FORBEARANCE PERIOD, ANY
CONDITION TO THE MAKING OF AN ADVANCE UNDER THE LOAN AGREEMENT THAT WOULD NOT BE
MET SOLELY BECAUSE OF THE OCCURRENCE AND CONTINUANCE OF ANY SPECIFIED DEFAULT OR
ANY EVENT OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE
SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 IS HEREBY
WAIVED.


(B)                                   AS USED HEREIN, THE TERM “FORBEARANCE
PERIOD” SHALL MEAN THE PERIOD BEGINNING ON THE FORBEARANCE EFFECTIVE DATE (AS
DEFINED BELOW) AND ENDING UPON THE OCCURRENCE OF A TERMINATION EVENT.  AS USED
HEREIN, “TERMINATION EVENT” SHALL MEAN THE

2


--------------------------------------------------------------------------------


 


EARLIER TO OCCUR OF (I) THE DELIVERY BY THE LENDER TO THE COMPANY, THE COUNSEL
TO THE NOTEHOLDER GROUP (AS DEFINED IN THE NOTEHOLDER FORBEARANCE AGREEMENT) AND
THE TRUSTEE (AS DEFINED IN THE INTERCREDITOR AGREEMENT) OF A WRITTEN NOTICE
TERMINATING THE FORBEARANCE PERIOD, WHICH NOTICE MAY BE DELIVERED AT ANY TIME
UPON OR AFTER THE OCCURRENCE OF ANY FORBEARANCE DEFAULT (AS DEFINED BELOW), AND
(II) AUGUST 13, 2007.  AS USED HEREIN, THE TERM “FORBEARANCE DEFAULT” SHALL
MEAN: (A) THE OCCURRENCE OF ANY EVENT OF DEFAULT THAT IS NOT (I) A SPECIFIED
DEFAULT OR (II) AN EVENT OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE
TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007, (B)
THE DELIVERY OF ANY WRITTEN NOTICE BY THE NOTEHOLDERS TO THE COMPANY TERMINATING
THE NOTEHOLDER FORBEARANCE AGREEMENT AND/OR THE FORBEARANCE PERIOD (AS DEFINED
IN THE NOTEHOLDER FORBEARANCE AGREEMENT) AS A RESULT OF THE OCCURRENCE AND
CONTINUATION OF ANY FORBEARANCE DEFAULT (AS DEFINED IN THE NOTEHOLDER
FORBEARANCE AGREEMENT) OR ANY OTHER TERMINATION OF THE NOTEHOLDER FORBEARANCE
AGREEMENT, (C) THE DELIVERY OF ANY INDENTURE PAYMENT NOTICE (AS DEFINED IN
SECTION 2.4 BELOW) TO THE LENDER, (D) THE FAILURE OF THE COMPANY OR ANY
SUBSIDIARY TO COMPLY WITH ANY TERM, CONDITION, COVENANT OR AGREEMENT SET FORTH
IN THIS AGREEMENT, (E) THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY THE
COMPANY OR ANY SUBSIDIARY UNDER THIS AGREEMENT TO BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE, (F) THE FAILURE OF THE COMPANY
PROMPTLY TO NOTIFY THE LENDER OF ANY AMENDMENT OR MODIFICATION TO THE NOTEHOLDER
FORBEARANCE AGREEMENT; (G) THE EXECUTION OF ANY AMENDMENT OR MODIFICATION TO THE
NOTEHOLDER FORBEARANCE AGREEMENT, WHICH AMENDMENT OR MODIFICATION HAS A MATERIAL
ADVERSE EFFECT ON THE LENDER, AS DETERMINED BY THE LENDER IN ITS DISCRETION, (H)
ANY OCCURRENCE, EVENT OR CHANGE IN FACTS OR CIRCUMSTANCES OCCURRING ON OR AFTER
THE FORBEARANCE EFFECTIVE DATE THAT WOULD RESULT IN A MATERIAL ADVERSE CHANGE,
(I) THE OCCURRENCE OF ANY VIOLATION OR BREACH OF, OR OTHER FAILURE TO OBSERVE,
PERFORM OR COMPLY WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT BY THE TRUSTEE,
OR (J) THE COMMENCEMENT BY OR AGAINST THE COMPANY OR ANY SUBSIDIARY OF A
PROCEEDING UNDER ANY DEBTOR RELIEF LAWS.  ANY FORBEARANCE DEFAULT SHALL
CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT.


(C)                                   UPON THE OCCURRENCE OF A TERMINATION
EVENT, THE AGREEMENT OF THE LENDER HEREUNDER TO FORBEAR FROM EXERCISING ITS
RIGHTS AND REMEDIES IN RESPECT OF THE SPECIFIED DEFAULTS AND ANY EVENT OF
DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED
INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 SHALL IMMEDIATELY
TERMINATE WITHOUT THE REQUIREMENT OF ANY DEMAND, PRESENTMENT, PROTEST, OR NOTICE
OF ANY KIND, ALL OF WHICH EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY
WAIVES.  THE COMPANY AND THE SUBSIDIARIES AGREE THAT THE LENDER MAY AT ANY TIME
AFTER THE OCCURRENCE OF A TERMINATION EVENT PROCEED TO EXERCISE ANY OR ALL OF
ITS RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
INTERCREDITOR AGREEMENT AND/OR APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION,
ITS RIGHTS AND REMEDIES ON ACCOUNT OF THE SPECIFIED DEFAULTS AND ANY OTHER
EVENTS OF DEFAULT THAT MAY THEN EXIST.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, UPON THE OCCURRENCE OF A TERMINATION EVENT, THE LENDER MAY, UPON SUCH
NOTICE OR DEMAND AS IS SPECIFIED BY THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENTS, THE INTERCREDITOR AGREEMENT OR APPLICABLE LAW, (I) COLLECT AND/OR
COMMENCE ANY LEGAL OR OTHER ACTION TO COLLECT ANY OR ALL OF THE OBLIGATIONS FROM
THE COMPANY AND THE SUBSIDIARIES, (II) FORECLOSE OR OTHERWISE REALIZE ON ANY OR
ALL OF THE COLLATERAL, AND/OR APPROPRIATE, SETOFF OR APPLY TO THE PAYMENT OF ANY
OR ALL OF THE OBLIGATIONS, ANY OR ALL OF THE COLLATERAL OR PROCEEDS THEREOF, AND
(III) TAKE ANY OTHER ENFORCEMENT ACTION OR OTHERWISE EXERCISE ANY OR ALL RIGHTS
AND REMEDIES PROVIDED FOR BY UNDER

3


--------------------------------------------------------------------------------


 


THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENTS, THE INTERCREDITOR AGREEMENT AND/OR
APPLICABLE LAW, ALL OF WHICH RIGHTS AND REMEDIES ARE FULLY RESERVED BY THE
LENDER.


(D)                                   ANY AGREEMENT BY THE LENDER TO EXTEND THE
FORBEARANCE PERIOD OR ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT
MUST BE SET FORTH IN WRITING AND SIGNED BY A DULY AUTHORIZED SIGNATORY OF THE
LENDER.  THE COMPANY AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES THAT THE LENDER
HAS MADE NO ASSURANCES WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF
THE FORBEARANCE PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY
OTHER LIMITATIONS ON THE EXERCISE OF ITS RIGHTS, REMEDIES AND PRIVILEGES UNDER
OR OTHERWISE IN CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE INTERCREDITOR AGREEMENT AND/OR APPLICABLE LAW.


(E)                                   THE COMPANY AND EACH OF THE SUBSIDIARIES
ACKNOWLEDGES AND AGREES THAT ANY FORBEARANCE, WAIVER, CONSENT OR OTHER FINANCIAL
ACCOMMODATION (INCLUDING THE FUNDING OF ANY BORROWING REQUEST UNDER THE
REVOLVING LOAN) WHICH THE LENDER MAY MAKE ON OR AFTER THE DATE HEREOF HAS BEEN
MADE BY THE LENDER IN RELIANCE UPON, AND IS CONSIDERATION FOR, AMONG OTHER
THINGS, THE GENERAL RELEASES AND REAFFIRMATION OF INDEMNITIES CONTAINED IN
ARTICLE 4 HEREOF AND THE OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND EACH OF THE SUBSIDIARIES HEREUNDER.


2.2                                  AMENDMENT TO SECTION 8.02.  SECTION 8.02 OF
THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


“BORROWER WILL NOT PERMIT THE AGGREGATE RENTALS PAYABLE UNDER ALL NON-CANCELABLE
OPERATING LEASES ENTERED INTO AFTER CLOSING TO WHICH BORROWER OR SUBSIDIARY IS A
PARTY TO EXCEED (A) $500,000 DURING ANY FISCAL YEAR ENDING WITH FISCAL YEAR
2006, (B) $1,250,000 DURING THE FISCAL YEAR 2007, AND (C) $1,500,000
THEREAFTER.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER IN ITS SOLE
DISCRETION, NO SUCH OPERATING LEASE ENTERED INTO AFTER MAY 1, 2007 AND HAVING A
TERM GREATER THAN ONE YEAR SHALL CONTAIN ANY RESTRICTION ON THE BORROWER’S OR
APPLICABLE SUBSIDIARY’S RIGHT TO GRANT A LIEN TO THE LENDER ON SUCH PERSON’S
LEASEHOLD INTEREST IN THE SUBJECT PROPERTY, AND THE LESSOR IN RESPECT OF EACH
SUCH LEASE SHALL HAVE AGREED TO PROVIDE UPON REQUEST A COLLATERAL ACCESS
AGREEMENT SUBSTANTIALLY IN THE FORM PROVIDED BY THE LENDER WITH SUCH
MODIFICATIONS THEREIN AS SHALL BE REASONABLY ACCEPTABLE TO THE LENDER.  LENDER
ACKNOWLEDGES AND CONSENTS TO THE LEASES PLEDGED TO LENDER BY LEASEHOLD DEED OF
TRUST TO SECURE THE OBLIGATIONS AND THE OTHER EXISTING LEASES ON OTHER REAL
PROPERTY DISCLOSED TO LENDER. BORROWER AGREES NOT TO AMEND THE LEASES IN ANY
MATERIAL RESPECT WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER.  AT LENDER’S
REQUEST, BORROWER AND ITS SUBSIDIARIES WILL GRANT LENDER FIRST LIENS ON THE
LEASEHOLD INTEREST IN ALL REAL PROPERTY LEASES TO THE EXTENT BORROWER AND ITS
SUBSIDIARIES ARE PERMITTED TO GRANT LIENS ON THEIR LEASEHOLD INTEREST UNDER SUCH
LEASES.”


2.3                                  MODIFICATION OF CERTAIN REPORTING
REQUIREMENTS.  THE LENDER MAY IN ITS SOLE DISCRETION FROM TIME TO TIME INSTRUCT
THE COMPANY NOT TO DELIVER TO THE LENDER THE CASH BUDGETS CONTEMPLATED IN
SECTION 7.11 OF THE LOAN AGREEMENT OR THE WRITTEN REPORTS CONTEMPLATED IN
SECTION 7.21 OF THE LOAN AGREEMENT.  THE COMPANY SHALL COMPLY WITH ANY SUCH
INSTRUCTION RECEIVED FROM THE LENDER UNTIL SUCH TIME AS INSTRUCTED TO THE
CONTRARY BY THE LENDER.  THE COMPANY’S COMPLIANCE WITH THIS SECTION 2.3 SHALL

4


--------------------------------------------------------------------------------


 


CONSTITUTE COMPLIANCE WITH SECTIONS 7.11 AND 7.21 OF THE LOAN AGREEMENT AND THE
COMPANY’S FAILURE TO COMPLY WITH THIS SECTION 2.3 SHALL CONSTITUTE AN EVENT OF
DEFAULT.


2.4                                  INDENTURE PAYMENTS.   THE COMPANY AND THE
SUBSIDIARIES HEREBY COVENANT AND AGREE TO GIVE TO THE LENDER AT LEAST FIVE (5)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF ITS OR THEIR INTENTION TO MAKE ANY
INTEREST PAYMENT IN RESPECT OF THE NOTES (EACH SUCH NOTICE, AN “INDENTURE
PAYMENT NOTICE”).  FOR THE AVOIDANCE OF DOUBT, THE REQUIREMENT TO GIVE ANY SUCH
INDENTURE PAYMENT NOTICE SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, THE
REQUIREMENTS SET FORTH IN SECTION 7.21 OF THE LOAN AGREEMENT.


2.5                                  EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME
EFFECTIVE AS OF THE FIRST DATE (THE “FORBEARANCE EFFECTIVE DATE”) ON WHICH EACH
OF THE FOLLOWING CONDITIONS IS SATISFIED AND EVIDENCE OF ITS SATISFACTION HAS
BEEN DELIVERED TO COUNSEL TO THE LENDER:


(A)                                   THERE SHALL HAVE BEEN DELIVERED TO THE
LENDER IN ACCORDANCE WITH SECTION 6.5 HEREIN, COUNTERPARTS OF THIS AGREEMENT
EXECUTED BY EACH OF THE LENDER, THE COMPANY AND EACH OF THE SUBSIDIARIES;


(B)                                   THE LENDER SHALL HAVE RECEIVED THE
NOTEHOLDER FORBEARANCE AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF THE
COMPANY, THE SUBSIDIARIES, THE TRUSTEE AND THE NOTEHOLDERS, HAVING A FORBEARANCE
PERIOD (AS DEFINED THEREIN) (SUBJECT TO EARLIER TERMINATION UPON THE OCCURRENCE
AND CONTINUATION OF A FORBEARANCE DEFAULT, AS DEFINED THEREIN) THROUGH AND
INCLUDING A DATE THAT IS NO EARLIER THAN AUGUST 15, 2007, AND SUCH NOTEHOLDER
FORBEARANCE AGREEMENT SHALL OTHERWISE BE SATISFACTORY IN FORM AND SUBSTANCE TO
THE LENDER; AND


(C)                                   THE LENDER SHALL HAVE RECEIVED ALL ACCRUED
AND UNPAID COSTS AND EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) REQUIRED TO BE
PAID PURSUANT HERETO OR THE LOAN AGREEMENT ON OR PRIOR TO THE FORBEARANCE
EFFECTIVE DATE.

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS


3.1                                  REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE COMPANY AND THE SUBSIDIARIES.  TO INDUCE THE LENDER TO ENTER INTO THIS
AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY REPRESENTS, WARRANTS
AND COVENANTS TO THE LENDER AS FOLLOWS:


(A)                                   THE REPRESENTATIONS AND WARRANTIES OF EACH
OF THE COMPANY AND THE SUBSIDIARIES IN THE LOAN DOCUMENTS ARE ON THE DATE OF
EXECUTION AND DELIVERY OF THIS AGREEMENT, AND WILL BE ON THE FORBEARANCE
EFFECTIVE DATE, TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS WITH THE
SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH RESPECTIVE DATE (OR, TO THE EXTENT
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, ON AND
AS OF SUCH EARLIER DATE), EXCEPT TO THE EXTENT OF ANY INACCURACY RESULTING
SOLELY FROM THE SPECIFIED DEFAULTS.

5


--------------------------------------------------------------------------------


 


(B)                                   EXCEPT FOR THE SPECIFIED DEFAULTS OR AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THE COMPANY AND EACH OF THE SUBSIDIARIES IS
IN COMPLIANCE WITH ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE OBSERVED OR PERFORMED,
AND NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


(C)                                   THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH OF THE COMPANY AND THE SUBSIDIARIES OF THIS AGREEMENT:

(I)            ARE WITHIN ITS CORPORATE OR LIMITED PARTNERSHIP POWERS, AS
APPLICABLE;

(II)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF THE HOLDERS OF ITS
EQUITY INTERESTS WHERE REQUIRED;

(III)          DO NOT AND WILL NOT (A) CONTRAVENE ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
AS APPLICABLE, (B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR
DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO IT, (C)
CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN OR PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL
OBLIGATION OF THE COMPANY OR ANY OF THE SUBSIDIARIES, OR (D) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF
THE COMPANY OR ANY OF THE SUBSIDIARIES; AND

(IV)          DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE FORBEARANCE
EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH PRIOR TO THE
FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN DELIVERED TO THE LENDER AND EACH OF
WHICH ON THE FORBEARANCE EFFECTIVE DATE WILL BE IN FULL FORCE AND EFFECT.


(D)                                   THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY AND EACH OF THE SUBSIDIARIES.  EACH OF THIS AGREEMENT,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF THE COMPANY AND THE SUBSIDIARIES, ENFORCEABLE AGAINST EACH
SUCH PERSON IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES
RELATING TO ENFORCEABILITY.


(E)                                     WITHIN FIVE (5) BUSINESS DAYS AFTER THE
FORBEARANCE EFFECTIVE DATE, THE COMPANY SHALL FILE THIS AGREEMENT AND THE
NOTEHOLDER FORBEARANCE AGREEMENT WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION AS AN EXHIBIT TO A FILING BY THE COMPANY ON FORM 8-K PURSUANT TO THE
SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, WHICH 8-K FILING AND ANY
ACCOMPANYING PRESS RELEASE SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE LENDER.


(F)                                    THE COMPANY AND THE SUBSIDIARIES SHALL
IMMEDIATELY NOTIFY THE LENDER UPON ITS OR THEIR BECOMING AWARE OF (I) AN EVENT
OF DEFAULT UNDER THE LOAN AGREEMENT OR AN EVENT OF DEFAULT (AS DEFINED IN THE
INDENTURE) UNDER THE INDENTURE THAT IS NOT A SPECIFIED

6


--------------------------------------------------------------------------------


 


DEFAULT OR AN EVENT OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO
MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 OR (II)
THE OCCURRENCE OF A FORBEARANCE DEFAULT (AS DEFINED IN THE NOTEHOLDER
FORBEARANCE AGREEMENT).


3.2                                  SURVIVAL.  THE REPRESENTATIONS AND
WARRANTIES IN SECTION 3.1 SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE FORBEARANCE EFFECTIVE DATE.

ARTICLE IV
GENERAL RELEASE; REAFFIRMATION OF INDEMNITY


(A)                                   IN CONSIDERATION OF, AMONG OTHER THINGS,
THE LENDER’S EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY AND
THE SUBSIDIARIES, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “RELEASORS”), HEREBY FOREVER AGREES AND COVENANTS NOT TO SUE OR
PROSECUTE AGAINST ANY RELEASEE (AS DEFINED BELOW) AND HEREBY FOREVER WAIVES,
RELEASES AND DISCHARGES TO THE FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE
FROM, ANY AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS,
COUNTERCLAIMS, RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES OF ACTION,
SUITS, DEBTS, ACCOUNTS, INTERESTS, LIENS, PROMISES, WARRANTIES, DAMAGES AND
CONSEQUENTIAL AND PUNITIVE DAMAGES, DEMANDS, AGREEMENTS, BONDS, BILLS,
SPECIALTIES, COVENANTS, CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS,
EXECUTIONS, COSTS, EXPENSES OR CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
THAT SUCH RELEASOR NOW HAS OR HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND,
WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER
ARISING AT LAW OR IN EQUITY, AGAINST THE LENDER IN ANY CAPACITY AND ITS
AFFILIATES, SHAREHOLDERS, PARTICIPANTS AND “CONTROLLING PERSONS” (WITHIN THE
MEANING OF THE FEDERAL SECURITIES LAWS), AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS AND EACH AND ALL OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS, ADVISORS, AUDITORS, CONSULTANTS AND OTHER REPRESENTATIVES OF EACH OF
THE FOREGOING (COLLECTIVELY, THE “RELEASEES”), BASED IN WHOLE OR IN PART ON
FACTS WHETHER OR NOT NOW KNOWN, EXISTING ON OR BEFORE THE FORBEARANCE EFFECTIVE
DATE, THAT RELATE TO, ARISE OUT OF OR OTHERWISE ARE IN CONNECTION WITH (I) ANY
ASPECT OF THE BUSINESS, OPERATIONS, ASSETS, PROPERTIES, AFFAIRS OR ANY OTHER
ASPECT OF ANY OF THE COMPANY OR THE SUBSIDIARIES, (II) ANY ASPECT OF THE
DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG THE COMPANY, THE SUBSIDIARIES AND
THEIR RESPECTIVE AFFILIATES, ON THE ONE HAND, AND THE LENDER, ON THE OTHER HAND,
OR (III) ANY OR ALL OF THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTS OR OMISSIONS IN CONNECTION
THEREWITH; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT RELEASE THE LENDER
FROM ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT, THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THE RECEIPT BY THE COMPANY OF ANY OF THE REVOLVING LOAN
OR OTHER FINANCIAL ACCOMMODATIONS MADE BY THE LENDER ON OR AFTER THE DATE HEREOF
SHALL CONSTITUTE A RATIFICATION, ADOPTION, AND CONFIRMATION BY THE COMPANY AND
THE SUBSIDIARIES OF THE FOREGOING GENERAL RELEASE OF ALL CLAIMS AGAINST THE
RELEASEES WHICH ARE BASED IN WHOLE OR IN PART ON FACTS, WHETHER OR NOT NOW KNOWN
OR UNKNOWN, EXISTING ON OR PRIOR TO THE DATE OF RECEIPT OF ANY OF THE REVOLVING
LOAN OR OTHER FINANCIAL ACCOMMODATIONS.  IN ENTERING INTO THIS AGREEMENT, EACH
OF THE COMPANY AND THE SUBSIDIARIES CONSULTED WITH, AND HAS BEEN REPRESENTED BY,
LEGAL COUNSEL AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS
OR OMISSIONS BY ANY OF THE RELEASEES AND EACH HEREBY AGREES AND ACKNOWLEDGES
THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT
DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE
ACCURACY, COMPLETENESS OR VALIDITY HEREOF.  THE PROVISIONS OF THIS ARTICLE 4(A)
SHALL SURVIVE THE EXPIRATION OF THE

7


--------------------------------------------------------------------------------


 


FORBEARANCE PERIOD AND THE TERMINATION OF THIS AGREEMENT, THE LOAN AGREEMENT,
THE OTHER LOAN DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.


(B)                                   WITHOUT IN ANY WAY LIMITING THEIR
REAFFIRMATIONS AND ACKNOWLEDGEMENTS SET FORTH IN ARTICLE 5 HEREOF, EACH OF THE
COMPANY AND THE SUBSIDIARIES HEREBY EXPRESSLY ACKNOWLEDGES, AGREES AND REAFFIRMS
ITS INDEMNIFICATION AND OTHER OBLIGATIONS TO AND AGREEMENTS WITH THE INDEMNIFIED
PARTIES SET FORTH IN ARTICLE 13 OF THE LOAN AGREEMENT.  EACH OF THE COMPANY AND
THE SUBSIDIARIES FURTHER ACKNOWLEDGES, AGREES AND REAFFIRMS THAT ALL OF SUCH
INDEMNIFICATION AND OTHER OBLIGATIONS AND AGREEMENTS SET FORTH IN ARTICLE 13 OF
THE LOAN AGREEMENT SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND
THE TERMINATION OF THIS AGREEMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS
AND THE PAYMENT IN FULL OF THE OBLIGATIONS.

ARTICLE V
RATIFICATION OF LIABILITY

Each of the Company and the Subsidiaries hereby ratifies and reaffirms all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under each of such Loan Documents to which it is a party, and
hereby ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations, and confirms and agrees that such liens and security
interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Agreement, the Loan Agreement or any other Loan
Document.

ARTICLE VI
MISCELLANEOUS


6.1                                  NO OTHER AMENDMENTS; RESERVATION OF RIGHTS;
NO WAIVER.  OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT
SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE,
ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE LENDER UNDER THE LOAN AGREEMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW, NOR SHALL THE ENTERING INTO THIS
AGREEMENT PRECLUDE THE LENDER FROM REFUSING TO ENTER INTO ANY FURTHER AMENDMENTS
OR FORBEARANCES WITH RESPECT TO THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT. 
OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL NOT
CONSTITUTE A FORBEARANCE WITH RESPECT TO (I) ANY FAILURE BY THE COMPANY OR ANY
OF THE SUBSIDIARIES TO COMPLY WITH ANY COVENANT OR OTHER PROVISION IN THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) THE OCCURRENCE OR CONTINUANCE OF
ANY PRESENT OR FUTURE EVENT OF DEFAULT.


6.2                                  RATIFICATION AND CONFIRMATION; SURVIVAL. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE TERMS, PROVISIONS AND
CONDITIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE HEREBY
RATIFIED AND CONFIRMED AND SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT
WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY KIND.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, SECTIONS 2.2 AND 2.3 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.

8


--------------------------------------------------------------------------------


 


6.3                                  GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.


6.4                                  HEADINGS.  THE ARTICLE AND SECTION HEADINGS
CONTAINED IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT
AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


6.5                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH, WHEN TAKEN TOGETHER, WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT MAY BE DELIVERED BY EXCHANGE OF COPIES OF THE
SIGNATURE PAGE BY FACSIMILE TRANSMISSION OR ELECTRONIC MAIL.


6.6                                  SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT WILL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS
HEREOF; PROVIDED THAT IF ANY PROVISION OF THIS AGREEMENT, AS APPLIED TO ANY
PARTY OR TO ANY CIRCUMSTANCE, IS JUDICIALLY DETERMINED NOT TO BE ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, THE PARTIES AGREE THAT THE COURT JUDICIALLY MAKING
SUCH DETERMINATION MAY MODIFY THE PROVISION IN A MANNER CONSISTENT WITH ITS
OBJECTIVES SUCH THAT IT IS ENFORCEABLE, AND/OR TO DELETE SPECIFIC WORDS OR
PHRASES, AND IN ITS MODIFIED FORM, SUCH PROVISION WILL THEN BE ENFORCEABLE AND
WILL BE ENFORCED.


6.7                                  AGREEMENT.  THIS AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT IN THE MANNER SPECIFIED FOR AN AMENDMENT OF OR
MODIFICATION TO THE LOAN AGREEMENT IN SECTION 12.10 OF THE LOAN AGREEMENT.


6.8                                  COSTS; EXPENSES.  EACH OF THE COMPANY AND
THE SUBSIDIARIES HEREBY AGREES TO PAY TO DDJ TOTAL RETURN LOAN FUND, L.P., DDJ
CAPITAL MANAGEMENT, LLC AND THEIR RESPECTIVE AFFILIATES ON DEMAND ALL COSTS AND
EXPENSES (INCLUDING THE FEES AND EXPENSES OF LEGAL COUNSEL) OF SUCH PERSON
INCURRED IN CONNECTION WITH THE COMPANY AND THE SUBSIDIARIES.  THE PROVISIONS OF
THIS SECTION 6.8 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT PROVIDED,
HOWEVER, THAT THE OBLIGATIONS UNDER THIS SECTION 6.8 SHALL TERMINATE UPON THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THE LOAN AGREEMENT.


6.9                                  ASSIGNMENT; BINDING EFFECT.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS
RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER.  ALL OF THE TERMS, AGREEMENTS,
COVENANTS, REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS AGREEMENT ARE
BINDING UPON, AND INURE TO THE BENEFIT OF AND ARE ENFORCEABLE BY, THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


6.10                                TERMINATED AGREEMENT.   THE PARTIES HERETO
HEREBY ACKNOWLEDGE AND AGREE THAT THE FORBEARANCE AGREEMENT, DATED AS OF MAY 7,
2007, BY AND AMONG THE LENDER, THE COMPANY AND THE SUBSIDIARIES TERMINATED IN
ACCORDANCE WITH ITS TERMS ON JULY 2, 2007 AND HAS NO FURTHER FORCE OR EFFECT.

9


--------------------------------------------------------------------------------


 


6.11                                ENTIRE AGREEMENT.  THIS AGREEMENT, THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE INTERCREDITOR AGREEMENT, TOGETHER
WITH ANY AND ALL ANNEXES, EXHIBITS AND SCHEDULES THERETO THAT ARE OR HAVE BEEN
DELIVERED PURSUANT THERETO, CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING OF
THE PARTIES IN RESPECT OF THE SUBJECT MATTER OF THE LOAN AGREEMENT AND SUPERSEDE
ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY WITH RESPECT THERETO.

[SIGNATURE PAGE FOLLOWS]

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

COMPANY

 

 

 

THE WORNICK COMPANY

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

SUBSIDIARIES

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION, L.P.

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

LENDER

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By:

GP Total Return, LP, its General Partner

 

By:

GP Total Return, LLC, its General Partner

 

By:

DDJ Capital Management, LLC, Manager

 

 

 

 

By:

/s/ David J. Breazzano

 

 

Name: David J. Breazzano

 

 

Title: Member

 

11


--------------------------------------------------------------------------------


 

ANNEX I

SPECIFIED DEFAULTS

The Events of Default:

1.                                       under Section 10.01(a) as a result of
(i) the failure to make the interest payment under the Loan Agreement due on
March 31, 2007 until April 20, 2007 and (ii) the failure to make the interest
payment under the Loan Agreement due on April 30, 2007 until May 2, 2007.

2.                                       under Section 10.01(b) as a result of a
breach of Section 7.12 resulting solely from the failure to make payments under
or perform covenants and agreements in material Contracts with trade creditors
or vendors occurring at any time prior to or during the Forbearance Period.

3.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in Section 6.03 with
respect to any financial statements delivered prior to the Forbearance Effective
Date resulting solely from the failure to characterize amounts owed under the
Notes as current liabilities.

4.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in any Draw Request
resulting solely from the occurrence of any of the other Specified Defaults.

5.                                       under Section 10.01(j) arising from the
default occurring under the Indenture that either (i) is specified in the notice
to the Company from U.S. Bank National Association, as trustee, dated April 18,
2007 pertaining to requirements to deliver certain annual financial statements
and an opinion of counsel or (ii) is a default or an Event of Default (as
defined in the Indenture) under Section 6.1(3) of the Indenture resulting from
(A) breaches of Sections 4.4(a) (such breach consisting of the failure to
deliver the compliance certificate specified therein in respect of the Company’s
fiscal year ended December 31, 2006) and, in respect of the Company’s fiscal
years ended December 31, 2004 and December 31, 2005, 4.22 of the Indenture and
(B) the Company’s failure to deliver certain quarterly financial statements for
the fiscal quarters ended March 31, 2007 and June 30, 2007.

6.                                       under Section 10.01(l) based on the
failure to maintain in effect Government Contracts on MREs representing at least
20% of the total case volume of all outstanding MREs Government Contracts.

7.                                       under Section 10.01(r) based solely
upon the occurrence of any of the other Specified Defaults.

8.             under Section 10.01(b) or (c) based solely upon the occurrence of
the other Specified Defaults

12


--------------------------------------------------------------------------------